 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    RONNIE MONEY COLEMAN,                          Case No. 3:19-cv-00172-RCJ-WGC
12                      Petitioner,                  ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 37), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 37) is GRANTED. Respondents will have up to and including May

21   6, 2021, to respond to the second amended petition (ECF No. 36).

22          DATED: April 30, 2021.
23                                                             ______________________________
                                                               ROBERT C. JONES
24                                                             United States District Judge
25

26

27

28
                                                     1
